Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1 and 4 are allowable over prior arts WO 2011/024801 (hereinafter referred as ‘801), and US 2015/0144559 (hereinafter referred as ‘559).
Claims 1 and 4 are directed to spirally wound membrane module(s) comprising end caps, the end caps defining fluid passgeways extending radially inward from a first conduit end located at the outer periphery of the outer ring to a second conduit end located within the outer ring, and a pressure differential sensor connected to the fluid passageway of the connecting conduit. ‘801 teaches a spirally wound membrane module comprising end caps, the end cap comprises pressure sensor (106) to measure feed pressure. However, ‘801 does not disclose the end cap comprising the claimed fluid passageway and differential pressure sensor. ‘559 teaches a system comprising a plurality of spirally wound membrane modules, and teaches measuring pressure loss calculated from the differential between the pressure of a feed stream and the pressure of a concentrate stream in a single separation membrane unit component ([0027], [0083]). However, ‘801 does not disclose the claimed structure of the fluid passageway and differential pressure sensor connected to the passageway.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PRANAV N PATEL/Primary Examiner, Art Unit 1777